Notice of Pre-AIA  or AIA  Status
The present application, filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2022 has been entered.
 
Specification
The amendment filed 1/19/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:  The amendment adds to [0038] the phrase "± 10 %" after "700" (and deletes the term "about" which precedes "700").  Thus the amendment essentially replaces "about 700" with "700 ± 10 %".  However there is no indication in the original disclosure that applicant intended or contemplated the term "about" to cover a variation of ± 10 %.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-9 and 11 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
	Claims 1 and 9 recite that the crush resistance is "700 ± 10 %" Newton per 10 centimetres (as introduced by the 9/24/2021 amendment).  There is no support in the original disclosure for the recited numerical range.  In particular, the original disclosure refers to a crush resistance of "about 700" N per 10 cm, but there was no indication that "about" encompasses a ± 10 % variation.  Therefore the term "± 10 %" is regarded as new matter.  Claims 2-9 and 11 are rejected by dependence from claim 1.

Response to Arguments
	The 1/19/2022 remarks at pp. 6-7 assert that "a skilled person would contemplate that "about 700 Newton per 10 centimetres" includes a variation of 10 %".  This is not persuasive because the remarks cite no evidence to support this assertion.  The examiner also finds no support in the original disclosure or even in the foreign priority application for the proposition that "about" is equivalent to "± 10%".  Accordingly the term "± 10 %" is still regarded as new matter.
Allowable Subject Matter
Claims 12-14 and 16-18 remain allowed as set forth in a previous action.

Contact Information
Examiner:  571-272-2360
Examiner's direct supervisor:  571-272-2397
Official correspondence by fax:  571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  See http://portal.uspto.gov/external/portal for more information about the PAIR system.  Questions regarding access to the Private PAIR system may be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Michael Stahl/Primary Examiner, Art Unit 2874